Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 39, 41-49, 51, 55-58, 61-75 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 39 and its dependents: the closest prior art D’Alelio (US 3483105 A) discloses a similar polymer but with a much smaller molecular weight than the claimed z subscript of 45.8 to 10,000,000. D’Alelio discloses compositions comprising radiation sensitive telomerized polyamides having the formula

    PNG
    media_image1.png
    50
    492
    media_image1.png
    Greyscale

Wherein n is 1 to 14.
Other close prior art includes Ikuta et al (JP 2003320618 A) which crosslinks the first intermediate polymer of the claims with a crosslinkable rubber polymer different therefrom, and so the final product does not read on a homopolymer but rather a graft co-polymer or interpenetrating network if miscible. 
Regarding claims 43, 61, 75, and their dependents: the closest prior art is Olson et al (Macromolecules 2006, 39, 2808-2814) which polymerizes a polyamide from beta-hydromuconic acid (i.e. hexenedioic acid) with various diol components including alkylene diols. However, the only functionalization of the polymer is to make an epoxy groups, which does not read on any of the R1 to R4 functional groups or crosslinking points of the present claims. While one could functionalize or crosslink the polymers of Olson at the double bond cite, there would be no clear motivation to do so starting from the teachings of Olson. Furthermore, simpler functionalization such as that in present claim 56 (with alkyl groups in Rq to R4 position) can be 
Similar references include Farrugia et al (US 10655025 B2) which discloses similar polyesters that are crosslinked into a network. This reference is not available under 35 USC 102.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766